PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of
Kravitch 
Application No. 16/028,317
Filed:   July 5, 2018
Attorney Docket No.  9528
:
:
:   DECISION ON PETITION
:    UNDER 37 CFR 1.78
:


This is a decision on the petition under 37 CFR 1.78(c) and (e), filed on July 9, 2020, to accept an unintentionally delayed claim for the benefit of priority to the prior-filed applications set forth in the corrected Application Data Sheet filed on April 5, 2021.

The petition is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) and (e) is only applicable to those applications filed on, or after, November 29, 2000.  Further, the petition is appropriate only after the expiration of the period specified in 37 CFR 1.78(d).  In addition, the petition under 37 CFR 1.78(c) and (e) must be accompanied by:

the references required by 35 U.S.C. § 119 and 35 U.S.C § 120 and paragraph (d)(2) to the prior-filed application, unless previously submitted;

the petition fee set forth in § 1.17(m), and

a statement that the entire delay between the date the claim was due under 
37 CFR 1.78 (a)(4) and 37 CFR 1.78(d)(3) and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a 
question whether the delay was unintentional.

The instant nonprovisional application was filed after November 29, 2000, and the claim herein for the benefit of priority to the prior-filed application is submitted after the expiration of the period specified in 37 CFR 1.78(d).  

The petition does not, however, comply with items (1) and (3)  above.

As to Item (1), 37 CFR 1.78 requires that any nonprovisional application claiming the benefit of one or more prior-filed copending nonprovisional applications or provisional applications must contain or be amended to contain references to each such prior-filed application, identifying it by application number (consisting of the series code and serial number) and indicating the relationship of the applications.  If the 1  As to the ADS, it is noted that 37 CFR 1.76(c)(2), states:

(2) An application data sheet providing corrected or updated information may include all of the sections listed in paragraph (b) of this section or only those sections containing changed or updated information. The application data sheet must include the section headings listed in paragraph (b) of this section for each section included in the application data sheet, and must identify the information that is being changed, with underlining for insertions, and strike-through or brackets for text removed, except that identification of information being changed is not required for an application data sheet included with an initial submission under 35 U.S.C. 371 .

It is further noted that Section 601.05(a)(II) of the Manual of Patent Examining Procedure (MPEP) provides, in pertinent part, that:

37 CFR 1.76(c) provides the procedure for correcting and updating not only an application data sheet (ADS), but also information otherwise of record (e.g., information provided on the most recent filing receipt). Any ADS filed after the filing date of the application is considered a corrected (or updated) ADS even if an ADS was not previously submitted. Such a corrected ADS must identify the information that is being changed with underlining for insertions and strike-through or brackets for text removed, except that identification of information being changed is not required for an ADS included with an initial submission under 35 U.S.C. 371. In general, the identification of the information being changed should be made relative to the most recent filing receipt.

The Updated Filing Receipt mailed on November 30, 2018, does not reflect any application to which domestic benefit is claimed. The domestic benefit data that is set forth in the corrected ADS is considered entirely new data to the application, accordingly.  The data included in the domestic benefit section of the corrected ADS must be entirely underlined in compliance with 37 CFR 1.76(c). The renewed petition under 37 CFR 1.78 (c) and (e) that may be filed must be accompanied by a corrected ADS that is compliant with 37 CFR 1.76(c)(2), specifically that reflects underlining and strike-throughs of all data that is being added and removed relative to the last filing receipt.  In this case, petitioner must underline ALL of the priority data reflected in the “Domestic Benefit/National Stage Information” section of the corrected ADS.

Applicant is further informed that a provisional application cannot claim priority to another provisional application as is set out in the corrected ADS filed on April 5, 2021. The renewed petition under 37 CFR 1.78(c) and (e) must be accompanied by a corrected ADS that is in compliance with 37 CFR 1.76(c) that sets forth a proper domestic benefit claim that is in compliance with 37 CFR 1.78(a) and 37 CFR 1.78(d).

As to item (3) above, grantable petitions under 37 CFR 1.78(c) and (e) require statements that the entire delay between the date the domestic benefit claim was due under 37 CFR 1.78(a)(4) and 37 CFR 1.78(d)(3) and the date the domestic benefit claim was filed was unintentional. The petition lacks an 

No additional petition fee is required to accompany the renewed petition.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450


By fax:			(571) 273-8300
			ATTN: Office of Petitions

Or via EFS-WEB

Any questions concerning this decision may be directed to the undersigned at (571) 272-3222.  

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        






















    
        
            
        
            
        
            
    

    
        1 Any petition under 37 CFR 1.78 must be accompanied by a corrected ADS in compliance with 37 CFR 1.76(c) (for applications filed on or after September 16, 2012), or by an amendment to the specification or a supplemental ADS in compliance with pre-AIA  37 CFR 1.76(c) (for applications filed prior to September 16, 2012) unless the proper reference was previously submitted. See MPEP 211.02(a).